 1                                                                 J S -6
 2
 3
4
 5
 6                     UNITED STATES DISTRICT COURT
 7              FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8
 9   CAP EXPORT, LLC, a California            Case No. 2:16-cv-00371-JWH (MRWx)
       Limited Liability Company,
10
                 Plaintiff,                   FINAL JUDGMENT
11
           v.
12
     ZINUS, INC., a California corporation;
13     and
     DOES 1 through 10, inclusive,
14
                 Defendants.
15
     ZINUS, INC. a California corporation,
16
                 Counterclaimant,
17
           v.
18
     CAP EXPORT, LLC, a California
19     Limited Liability Company,
20               Counterdefendant.
21
     ZINUS, INC., a California corporation,
22
                 Third-Party Claimant,
23
           v.
24
     ABRAHAM AMOUYAL, an
25     individual; and
     4MODA CORP., a California
26     corporation,
27               Third-Party Defendants.
28
 1         The above-captioned matter came before the Honorable John W.
 2   Holcomb, United States District Judge, pursuant to the parties’ motions for
 3   summary judgment. All claims for relief have now been resolved. In accordance
4    with the Order on Motion for Partial Summary Judgment re Inequitable
 5   Conduct and Motion for Summary Judgement re Invalidity, Etc. [ECF No. 394],
 6   and pursuant to Rule 58 of the Federal Rules of Civil Procedure, IT IS
 7   HEREBY ORDERED, ADJUDGED, AND DECREED that judgment be
 8   entered as follows:
 9         1.     This Court has jurisdiction over the above-captioned action
10   pursuant to 28 U.S.C. §§ 1331 & 1338.
11         2.     Claims 1, 2, and 3 of the U.S. Patent No. 8,931,123 are INVALID
12   under 35 U.S.C. § 102(a)(1).
13         3.     The Court declines to exercise supplemental jurisdiction over the
14   sole remaining claim for relief of Zinus, Inc., for unfair business practices under
15   Cal. Bus. & Prof. Code § 17200. Accordingly, that claim is DISMISSED
16   WITHOUT PREJUDICE.
17         4.     Thereby, judgment in the above-captioned case is entered in
18   FAVOR of Cap Export, LLC and Abraham Amouyal, and AGAINST Zinus,
19   Inc., on the issue of patent invalidity.
20         5.     To the extent that Cap Export, LLC; Abraham Amouyal; and
21   Zinus, Inc., or any of them, request any other form of relief, such request is
22   DENIED WITHOUT PREJUDICE AS MOOT.
23         6.     Cap Export, LLC and Abraham Amouyal are the prevailing parties
24   in this action. The parties, and each of them, are DIRECTED to file any
25   motion or application for costs or attorneys’ fees (whether or not governed by
26   ///
27   ///
28   ///

                                                -2-
 1   Rule 54 of the Federal Rules of Civil Procedure) within thirty (30) days after
 2   entry of this final judgment.
 3         IT IS SO ORDERED.
4
 5   Dated: June 21, 2021
                                            John W. Holcomb
 6                                          UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            -3-
